UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1042


JESSE ARTHUR BISHOP,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00094-REP)


Submitted:   August 14, 2014                 Decided:   September 3, 2014


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Cuthbert, Jr., Richard M. Cuthbert, CUTHBERT LAW
OFFICES, Petersburg, Virginia, for Appellant. Nora Koch, Acting
Regional Chief Counsel, Charles Kawas, Acting Supervisory
Attorney, Elizabeth A. Corritore, Assistant Regional Counsel,
Philadelphia, Pennsylvania; Dana J. Boente, United States
Attorney, Elizabeth C. Wu, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jesse Arthur Bishop appeals from the district court’s

order adopting the report and recommendation of the magistrate

judge    and     granting      summary   judgment      to   the     Commissioner      in

Bishop’s       suit    seeking    disability       benefits     under    the    Social

Security Act.           After reviewing the briefs and the record on

appeal, we conclude that there was no reversible error in the

district court’s decision.              Thus, we affirm substantially on the

reasoning       of    the   magistrate    judge,    which     was   adopted     by   the

district court.             Bishop v. Commissioner, No. 3:13-cv-00094-REP

(E.D. Va. Dec. 30, 2013).

               In addition, we address certain aspects of Bishop’s

claims in further detail.           Bishop argues that the Administrative

Law     Judge        (“ALJ”)    erred    in     rejecting      Bishop’s        treating

physician’s opinion.            According to Bishop, the ALJ’s reasoning,

namely, that the doctor’s opinion was not supported by Bishop’s

test results and medical record, should only have resulted in

giving the opinion less than controlling weight.                        Bishop avers

that his treating physician’s opinion was still entitled to some

weight,     especially         because    the    ALJ    did       not   conduct      the

appropriate analysis.

               In evaluating medical opinions, an ALJ should examine

“(1) whether the physician has examined the applicant, (2) the

treatment relationship between the physician and the applicant,

                                           2
(3)   the    supportability         of    the      physician’s      opinion,       (4)    the

consistency of the opinion with the record, and (5) whether the

physician is a specialist.”               Johnson v. Barnhart, 434 F.3d 650,

654 (4th Cir. 2005).           An ALJ, however, “may choose to give less

weight to the testimony of a treating physician if there is

persuasive contrary evidence.”                 Hunter v. Sullivan, 993 F.2d 31,

35 (4th Cir. 1992).

             Here,    the     ALJ    noted         that   the    treating       physician’s

opinion appeared to mirror Bishop’s subjective statements of his

limitations, yet the opinion was inconsistent with the mild to

moderate     diagnostic        findings,            the    conservative         nature     of

Bishop’s     treatment,     and     the    generally           normal    findings    during

physical examinations.            On the basis of this reasoning, the ALJ

afforded no weight to the doctor’s “opinion and speculation.”

While the ALJ did not explicitly analyze each of the Johnson

factors on the record, the ALJ was clear that he concluded that

the   doctor’s      opinion    was       not    consistent        with    the    record    or

supported by the medical evidence, which are appropriate reasons

under Johnson.        Thus, given the specific and legitimate reasons

provided,     the     ALJ     was    permitted            to    reject     the     treating

physician’s opinion in its entirety.                      See Holohan v. Massanari,

246   F.3d   1195,    1202-03       n.2    (9th       Cir.      2001)    (noting    that    a

treating physician’s opinion may be rejected on the basis of the

relevant factors); see also Craig v. Chater, 76 F.3d 585, 589-90

                                               3
(4th    Cir.    1996)          (upholding      rejection        of    treating       physician’s

opinion    where       ALJ      opined      that       doctor’s      opinion     was    based    on

“claimant’s         subjective         symptoms,”         not    supported       by     “clinical

findings       or    laboratory          test      results,”          and     contradicted       by

physician’s office notes).

               Next,       Bishop       avers          that     the      magistrate       judge’s

reliance on certain evidence supporting the conclusion that the

treating physician’s opinion was not consistent with Bishop’s

medical tests, physical examinations, and response to treatment

was    improper,          as    the    ALJ’s    decision          did    not     cite    to     this

evidence in support of its determination.                               Bishop relies on SEC

v. Chenery Corp., 318 U.S. 80, 87 (1943), for the proposition

that a reviewing court may not affirm an agency decision based

on    reasoning      that       the    agency      itself       never       considered    in    its

administrative proceedings.                    However, even assuming Chenery is

applicable,         any    error       is   reviewed          under     the    harmless       error

doctrine.       Thus, if the decision “is overwhelmingly supported by

the    record       though       the    agency’s         original        opinion       failed    to

marshal that support, then remanding is a waste of time.”                                       See

Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010).                                      Here, we

find no reversible error in the ALJ’s assessment of the treating

physician’s opinion.

               Next,       Bishop        contends         that        the      ALJ     improperly

considered          his        credibility.              Bishop         relies       heavily      on

                                                   4
Bjornson v. Astrue, 671 F.3d 640 (7th Cir. 2012).                               In that case,

the Seventh Circuit ruled that the ALJ had failed to connect the

medical evidence and the conclusion that the claimant was able

to work full time in a sedentary occupation.                               The court rejected

the   ALJ’s    determination         that       Bjornson          lacked       credibility     as

“opaque boilerplate” and a “template.”                          The court also found it

“backwards” to consider the residual functional capacity prior

to the credibility determination.                   Id. at 645-46.

              We    find    that    the    ALJ’s      determination             that    Bishop’s

subjective         complaints      were     not       credible           was    supported      by

substantial         evidence.        Here,      while          the    ALJ’s     language      was

similar     to       that     in     Bjornson,            the        ALJ      cited     specific

contradictory         testimony      and     evidence            in     analyzing       Bishop’s

credibility         and    averred       that       the        entire      record      had    been

reviewed.          Given    that    this     case     is        not     one    of   exceptional

circumstances, see Edelco, Inc. v. NLRB, 132 F.3d 1007, 1011

(4th Cir. 1997), we uphold the ALJ’s credibility determination.

              Finally, we note that Bishop raises certain arguments

on    appeal       that    were    not    raised          in    his     objections       to   the

magistrate judge’s report and recommendation.                              The timely filing

of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of the

recommendation when the parties have been warned that failure to

object will waive appellate review.                       Wright v. Collins, 766 F.2d

                                                5
841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S.

140,   155   (1985).      Because     Bishop   failed   to   file    objections

regarding these additional claims, he has waived his right to

appellate review of the claims.

             For the foregoing reasons, as supported by the record

before us, we affirm the district court’s judgment.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials   before     the    Court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        6